Citation Nr: 0909325	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  05-28 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the Veteran's death.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1970 to April 
1972.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  By an unappealed decision dated in June 1994, the RO 
denied the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death. 	

2.  Evidence submitted subsequent to the June 1994 decision 
does not relate to an unestablished fact necessary to 
substantiate the claim, is both cumulative and redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and does not raise 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The rating decision of June 1994 is final.  38 U.S.C.A. § 
7105(c) (West 2001); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2001). 

2.  The appellant has not submitted new and material evidence 
that warrants reopening her claim for service connection for 
cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156(a) (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist and Board Remand Compliance

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and her representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159(a)-(c) (2008).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

When a claimant is attempting to reopen a previously 
disallowed claim, VA must notify the claimant of the evidence 
and information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefits sought.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  This requires 
VA to look at the bases for the prior denial and to respond 
with a letter describing what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 10.

The Board finds that VA's duty to notify under the VCAA has 
been met.  Prior to the initial AOJ decision on the claim, in 
correspondence dated in June 2004, the RO advised the 
appellant of what the evidence must show to establish 
entitlement to service connection for the cause of the 
Veteran's death (dependence and indemnity compensation).  The 
RO advised the appellant of VA's duties under the VCAA and 
the delegation of responsibility between VA and the appellant 
in procuring the evidence relevant to the claim, including 
which portion of the information and evidence necessary to 
substantiate the claim was to be provided by the appellant 
and which portion VA would attempt to obtain on behalf of the 
appellant.  Although no longer required by the regulations, 
the RO also requested that the appellant send any evidence in 
her possession that pertained to the claim.  See 73 Fed. Reg. 
23353-23356 (April 30, 2008) (codified at 38 C.F.R. 
§ 3.159(b)(1) (2008)).  

A review of the record fails to show that the AOJ notified 
the appellant of the degree of disability and effective date 
elements of a service connection claim.  For reasons 
discussed more fully below, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim for service connection.  Thus, no disability rating or 
effective date will be assigned and failure to notify the 
appellant of these elements has resulted in no prejudice. 

The Board also finds that the RO has satisfied VA's duty to 
assist.  The RO has obtained the Veteran's service medical 
records and relevant VA Medical Center (VAMC) treatment 
records.  The appellant has not made the RO or the Board 
aware of any other evidence relevant to her appeal and VA has 
no further duty with respect to the acquisition of 
potentially relevant records.

The Board's duty to assist also requires obtaining a medical 
opinion, but only in certain circumstances.  38 U.S.C.A. 
§ 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008), see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For 
claims to reopen finally adjudicated claims, VA has no duty 
to obtain a medical opinion if no new and material evidence 
has been presented.  38 C.F.R. § 3.159(c)(4)(iii) (2008).  
Moreover, for a dependence and indemnity compensation (DIC) 
claim, VA only needs to make reasonable efforts to assist a 
claimant in obtaining a medical opinion when such opinion is 
"necessary to substantiate the claimant's claim for a 
benefit."  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 
2008); see also 38 U.S.C.A. § 5103A(a) (West 2001).  

Here VA did not obtain a medical opinion, but the Board finds 
that no such opinion was required.  For reasons explained 
more fully below, the appellant has not submitted new and 
material evidence permitting the Board to reopen the claim.  
As no new and material evidence has been submitted, the Board 
need not determine whether a medical opinion is "necessary 
to substantiate the claimant's claim for a benefit."  Id.  
Accordingly, the Board will proceed with appellate review.

Legal Criteria and Procedural History

A review of the record shows that the appellant initially 
filed a claim for service-connected benefits for the cause of 
the Veteran's death in October 1990.  The RO denied that 
claim in the June 1994 rating decision, which became final 
when the appellant failed to file a notice of disagreement 
within one year after having been notified of the denial.  38 
U.S.C.A. § 7105(c) (West 2001); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2001).  The appellant filed the instant claim on 
appeal in May 2003.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2008).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2008).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.5(a), 3.312 (2008).  The death of 
a veteran will be considered as having been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a) (2008).  A principal cause of 
death is one which, singularly or jointly with some other 
condition, was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2008).  A contributory cause of death is one which 
contributed substantially or materially to death, combined to 
cause death, and aided or lent assistance to the production 
of death.  38 C.F.R. § 3.312(c) (2008).  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
Id.   

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).  This burden typically cannot be 
met by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

Leukemia is presumed to be service-connected if it becomes 
manifest to a degree of 10 percent or more within 1 year from 
the date of separation from service.  38 C.F.R. §§ 3.307(a), 
3.309(a) (2007).

For veteran's who have been exposed to an herbicide agent, 
certain diseases may be presumed service-connected provided 
certain requirements are met.  38 C.F.R. 
§ 3.309(e) (2008).  A veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent.  38 U.S.C.A. § 1116(a)(3) 
(West 2002 & Supp. 2008), 38 C.F.R. § 3.307(a)(6)(iii) 
(2008).  

The diseases associated with exposure to certain herbicide 
agents subject to the presumption of service connection 
include chloracne or other acneform disease consistent with 
chloracne, type 2 diabetes, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  See 38 C.F.R. § 3.309(e) (2008).  

The Board is aware that VA had amended provisions of 38 
C.F.R. § 3.309(e) effective October 16, 2003.  68 Fed. Reg. 
59540-01 (October 16, 2003).  Prior to that, chronic 
lymphocytic leukemia was not considered a disease for which 
service connection would be presumed for herbicide-exposed 
veterans.  68 Fed. Reg. 59540-01, 59542 (October 16, 2003) 
(codified at 38 C.F.R. § 3.309(e)(2004)).  

Under appropriate circumstances, an intervening change in 
applicable law may entitle a claimant to receive 
consideration of a claim de novo, or as a "new" claim, even 
though the claim is based on essentially the same facts as 
those in a previously adjudicated claim.  Routen v. West, 142 
F.3d 1434, 1441-42 (Fed. Cir. 1998); Spencer v. Brown, 17 
F.3d 368, 372 (Fed. Cir. 1994), aff'g 4 Vet. App. 283, 288-89 
(1993).  Here, however, the appellant is not alleging that 
the Veteran's death was caused by chronic lymphocytic 
leukemia.  As such, she has not presented a "new" claim.  
The rule of finality applies to the claim currently on 
appeal.

Evidence Received Prior to June 1994
        
Prior to the June 1994 denial of the claim, the evidence 
pertaining to the cause of death claim included the Veteran's 
service treatment records and death certificate.  The claims 
file also included a medical opinion from a VA physician, 
dated in May 1994; records of treatment from Barnes Hospital, 
dated from March 1987 to March 1988; and a consultation from 
Dr. J.S., dated in August 1981.  

In the consultation from Dr. J.S., the doctor stated that the 
Veteran had been admitted with a massive gastrointestinal 
bleed, which had been found on x-ray.  A bone marrow biopsy 
was compatible with chronic myelocytic leukemia, according to 
the doctor.  

In an admission note from Barnes Hospital, dated in April 
1987, Dr. L.P. stated that the Veteran had a diagnosis of 
chronic granulocytic leukemia that had been established in 
August 1981.  The Veteran underwent a bone marrow transplant 
and chemotherapy in March 1987, according to the note.  

In a summary of hospitalization from Barnes Hospital, dated 
in March 1988, Dr. P.B. summarized as follows.  The Veteran 
had experienced recurrent sepsis since his bone marrow 
transplant in March 1987.  In February 1988, the Veteran was 
admitted for pneumonia and tenosynovitis.  The Veteran had a 
prolonged hospital course and subsequently developed what was 
believed to be sepsis.  On March 25, 1988, the Veteran became 
bradycardiac and subsequently went into asystole or fine 
ventricular fibrillation.  The Veteran subsequently died.

The death certificate listed the Veteran's cause of death as 
cardiac arrest due to or as a consequence of sepsis due to or 
as a consequence of neutropenia.  Other significant 
conditions contributing to death included chronic 
granulocytic leukemia.  The date of death was listed as March 
15, 1988.  

In the May 1994 VA medical opinion, Dr. H.C. stated that 
chronic myelocytic or granulocytic leukemia was not in the 
category of lymphoma or lymphocytic leukemia.  Therefore, the 
doctor stated, the Veteran's disease could not be considered 
lymphoma.

As the June 1994 rating decision showed, the RO denied the 
appellant's claim because the type of leukemia the Veteran 
had-chronic granulocytic leukemia-was not recognized as 
related to herbicide exposure. 

Evidence Received After June 1994

After the June 1994 rating decision, the appellant submitted 
a number of documents in support of her claim.  These 
documents included both lay statements and medical records.  
Among the medical records were additional records from Barnes 
Hospital, dated in 1987 and 1988.  In a statement 
accompanying these medical records, the appellant stated that 
these records showed that as a result of leukemia treatment, 
the Veteran went into cardiac arrest, which was contracted by 
Agent Orange.  The appellant asserted the no one dies 
naturally at age 38.

In September 2004, the appellant also submitted a copy of the 
Veteran's DD Form 214 and death certificate.  

In November 2005, she submitted the Veteran's service 
treatment records and what appeared to be a VA press release 
announcing that in January 2003, the National Academy of 
Sciences' Institute of Medicine officially released the fifth 
comprehensive report in a series entitled Veterans and Agent 
Orange.  The press release explained that compelling evidence 
had emerged in the scientific community that exposure to 
herbicides such as Agent Orange was associated with chronic 
lymphocytic leukemia.  The press release described the 
relaxed evidentiary burden for Veterans who had been exposed 
to Agent Orange and claimed chronic lymphocytic leukemia was 
related to that exposure.  Also at that time, the appellant 
submitted medical literature obtained from the internet 
describing causes of various types of leukemia.  

Among the lay evidence associated with the claims file after 
June 1994 was a letter from D.P., the appellant's sister, 
addressed to a United States Senator.  In this letter, which 
was dated in November 2005, D.P. explained that the Veteran 
died from organ failure after a stem-cell transplant to 
subdue the leukemia in his body, which she believed derived 
from his exposure to Agent Orange in Vietnam.  D.P. stated 
that when in Vietnam, the Veteran had suffered from cysts, 
boils, and swollen lymph nodes in his chest and back.  The 
Veteran also had mononucleosis in service according to D.P.  
D.P. stated that the physician who had treated the Veteran 
after service had passed away, which left her without proof 
of a connection between the Veteran's service and his death.  

The lay evidence submitted after June 1994 also included a 
letter from D.P. to the VA Inspector General's Office.  In 
that letter, D.P. stated that leukemia was acquired, not 
inherited, and that exposure to various chemicals such as 
dioxin and benzene were major factors resulting in the 
autoimmune disease.  D.P. stated that she believed the 
Veteran's in-service mononucleosis was the beginning of a 
white blood cell abnormality that went unchecked into the 
precursors of leukemia.

In December 2007, the appellant submitted two lay statements.  
In one, she included three photographs of the Veteran "to 
show a decline in his overall appearance from immediately 
before his military service, and within a year after he 
returned home."  In the second statement, which was 
handwritten, she explained that the Veteran's in-service 
mononucleosis was evidence of a strain of a streptococcus 
virus that progressed into pneumonias, then over time, to 
leukemia.  She stated that the local doctor who had treated 
the Veteran diagnosed this progression to leukemia.  

Analysis

The Board has thoroughly reviewed the evidence submitted 
after June 1994, but does not find that any of it is "new 
and material."  First, the Veteran's service treatment 
records and DD Form 214 were already of record at that time.  
They were not new and cannot form the basis for reopening 
this claim.  Of the records from Barnes Hospital submitted 
after June 1994, the Board has determined that many of them 
were new, in that they were not already in the claims file 
when the claim was previously denied in June 1994.  Documents 
such an emergency department report and progress notes were 
among the records from Barnes Hospital submitted after June 
1994 that were not previously in the file.  These records, 
while new, were not material.  

Here, for evidence to be "material," it would need to 
demonstrate a medical link between the Veteran's cause of 
death and his active duty service because such a link is an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2007).  This link to service may be 
demonstrated by showing a link between the Veteran's cause of 
death and herbicide (Agent Orange) exposure, because the 
Veteran served in Vietnam and is presumed to have been 
exposed to herbicides.  This link may also be demonstrated by 
evidence showing that the Veteran's leukemia became manifest 
to a degree of 10 percent or more within a year of his 
discharge in April 1972 because leukemia is presumed to be 
service-connected under those circumstances.  

None of the evidence submitted after June 1994 relates to 
such a link.  The additional records from Barnes Hospital 
only showed that the Veteran had been treated in 1987 and 
1988 for leukemia-related disorders, which ultimately killed 
him.  These records included no statements from medical 
professionals linking the Veteran's chronic granulocytic 
leukemia to his active duty service, to include herbicide 
exposure.  There were also no statements found among these 
records relating to the onset of the Veteran's chronic 
granulocytic leukemia as being within a year of his discharge 
from service in April 1972.  

There was also no new evidence submitted that showed the 
Veteran's cause of death was due to any type of leukemia 
other than chronic granulocytic leukemia, for which he was 
treated prior to his death and was listed on his death 
certificate.  Evidence showing that the Veteran had died of 
chronic lymphocytic leukemia rather than chronic granulocytic 
leukemia would be "new and material;" however, none of the 
additionally submitted medical evidence relates to such a 
fact.

The medical literature and VA press release the appellant 
submitted also did not relate to a link between the Veteran's 
type of leukemia-chronic granulocytic leukemia-to herbicide 
exposure.  None of these documents satisfies the "new and 
material" requirement necessary to reopen the claim.  

Last, the Board has considered the lay statements concerning 
a link between the Veteran's death and herbicide exposure.  
Lay persons, however, are not competent to make the medical 
determinations or render medical opinions and such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  Moray v. Brown, 5 Vet. App. 211 (1993).  
The Court also held similarly in Routen v. Brown, 10 Vet. 
App. 183, 186, (1997), that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."  
  
	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having not been received, 
entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


